                   Case 1:20-cr-00206-DAD-BAM Document 13 Filed 11/10/20 Page 1 of 3 3
AO 199A (Rev. 12/11) Order Setting Conditions of Release                    Page 1 of                             Pages



                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                         Eastern District
                                                      __________ Districtof
                                                                          ofCalifornia
                                                                            __________


                    United States of America                          )
                               v.                                     )
                                                                      )        Case No. 1:20-cr-00206-DAD-BAM
              MICHAEL ERIN VANDEVENTER                                )
                               Defendant
                                                                      )

                                        ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant’s release is subject to these conditions:

(1) The defendant must not violate federal, state, or local law while on release.

(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
    any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
    the court may impose.

      The defendant must appear at:               United States Courthouse, 2500 Tulare Street, Fresno, CA
                                                                                        Place
       Courtroom 8 before Magistrate Judge Barbara A. McAuliffe

      on                                                         12/9/2020 at 1:00 PM
                                                                     Date and Time

      If blank, defendant will be notified of next appearance.

(5)   The defendant must sign an Appearance Bond, if ordered.
                 Case
 AO 199B (Rev. 09/08-    1:20-cr-00206-DAD-BAM
                      EDCA [Fresno]) Additional Conditions of ReleaseDocument
                                                                     (General)      13 Filed 11/10/20 Page 2 of 3
                                                                                                                Page                     2 of   3 Pages

 VANDEVENTER, Michael
 Doc. No. 1:20-MJ-00120-BAM

                                              ADDITIONAL CONDITIONS OF RELEASE
Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant and the safety of other
persons and the community, it is FURTHER ORDERED that the release of the defendant is subject to the conditions marked below:

      (6)       The defendant is placed in the custody of:

                   Name of person or organization             Daniel Saenz

         who agrees (a) to supervise the defendant in accordance with all conditions of release, (b) to use every effort to assure the appearance of the
         defendant at all scheduled court proceedings, and (c) to notify the court immediately in the event the defendant violates any conditions of
         release or disappears.

                             /s/ Daniel Saenz
                   SIGNED: ________________________________
                                     CUSTODIAN
      (7)       The defendant must:
                (a)    report on a regular basis to the following agency:
                        Pretrial Services and comply with their rules and regulations;
                (b)    report in as directed to the Pretrial Services Agency on the first working day following your release from custody;
                (c)    reside at a location approved by the PSO, and not move or be absent from this residence without prior approval
                        of PSO; travel restricted to Eastern District of California and the District of Nevada, unless otherwise approved
                        in advance by PSO;
                (d)    Following your release from custody, you must complete a 14-day quarantine period at your family residence.
                        During this 14-day quarantine period, you must reside in your residence at all times except for medical needs
                        preapproved by the Pretrial Services Officer. You must comply with any and all telephonic and virtual (video)
                        reporting instructions given to you by the Pretrial Services office;
                (e)    report the results of your COVID-19 test to Pretrial Services immediately upon your receipt;
                (f)    not possess, have in your residence, or have access to a firearm/ammunition, destructive device, or other
                        dangerous weapon; additionally, you must provide written proof of divestment of all firearms/ammunition,
                        currently under your control;
                (g)    refrain from excessive use of alcohol, or any use of a narcotic drug or other controlled substance            without
                        a prescription by a licensed medical practitioner; and you must notify Pretrial Services immediately of any
                        prescribed medication(s). However, medical marijuana, prescribed and/or recommended, may not be used;
                (h)    not apply for or obtain a passport or any other traveling documents during the pendency of this case;
                (i)    no contact with Kailee La Rose; Franco Zitelli; Annabel Davis; and Alexander Rodriguez;
                 (j)    upon completion of the 14-day quarantine period and after you have submitted a negative COVID-19 test result
                         to Pretrial Services, you must participate in the following location monitoring program component and abide by
                         all the requirements of the program, which will include having a location monitoring unit installed in your
                         residence and a radio frequency transmitter device attached to your person. You must comply with all instructions
                         for the use and operation of said devices as given to you by the Pretrial Services Agency and employees of the
                         monitoring company. You must pay all or part of the costs of the program based upon your ability to pay, as
                         determined by the pretrial services officer; CURFEW: You must remain inside your residence every day from
                         9:00 p.m. to 6:00 a.m., or as adjusted by the pretrial services officer for medical, religious services, employment,
                         SMOG Certification courses, or court-ordered obligations
                (k)    execute a bond or an agreement to forfeit upon failing to appear or failure to abide by any of the conditions of
                        release, the following sum of money or designated property: A $10,000 bond, secured by the clean titles of the
                        vehicles owned by Daniel Saenz (2006 Mercedes 500 and 2000 Dodge Durango). You may be release prior to
                        the posting of your bond.
AO 199C (Rev. 09/08-Case   1:20-cr-00206-DAD-BAM
                     EDCA [Fresno]) Advice of Penalties       Document 13 Filed 11/10/20PagePage
                                                                                              3 3 of
                                                                                                   of 3 3                      Pages

                                       ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

       Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.
       While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence you receive.
       It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.
       If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
       (1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more – you will be fined
             not more than $250,000 or imprisoned for not more than 10 years, or both;
       (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years – you will be fined not
             more than $250,000 or imprisoned for not more than five years, or both;
       (3) any other felony – you will be fined not more than $250,000 or imprisoned not more than two years, or both;
       (4) a misdemeanor – you will be fined not more than $100,000 or imprisoned not more than one year, or both.
       A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                              Acknowledgment of the Defendant

       I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all
conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions
set forth above.




                                                       /s/ Michael Vandeventer
                                                                                    Defendant’s Signature




                                            Directions to the United States Marshal

(   ✔   ) The defendant is ORDERED released after processing.




Date:       November 10, 2020
                                                                                  Judicial Officer’s Signature

                                                      Jennifer L. Thurston, U.S. Magistrate Judge
                                                                                    Printed name and title




                   DISTRIBUTION:   COURT      DEFENDANT      PRETRIAL SERVICE       U.S. ATTORNEY         U.S. MARSHAL
